Citation Nr: 1300877	
Decision Date: 01/09/13    Archive Date: 01/16/13

DOCKET NO.  07-06 349	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J.R. Bryant, Counsel

INTRODUCTION

The Veteran had active service from March 1979 to December 1980.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2006 rating action by the above Department of Veterans Affairs (VA) Regional Office (RO).  In July 2009, the Veteran testified at a hearing conducted before the undersigned Veterans Law Judge (VLJ) at the RO in Atlanta, Georgia. A copy of the transcript of that hearing is of record.  In December 2009 and July 2011, the Board remanded the Veteran's appeal to the RO, through the Appeals Management Center (AMC) in Washington, D.C. for additional development.  

Further the reasons set forth below, this appeal is, again REMANDED to the RO for the reasons set forth below.  VA will notify the Veteran if further action is required.  


REMAND

Review of the claims file shows that the Veteran was provided the opportunity to testify at a hearing before the Board in July 2009.  In December 2009, the Board remanded the claim requesting that the Veteran be provided with a VA examination to determine whether any diagnosed psychiatric disability was at least as likely as not related to service.  That examination occurred in June 2010.  

The Board then remanded the claim a second time in July 2011 in order to obtain records pertinent to the Veteran's receipt of Social Security Administration disability benefits.  The Board also requested that the claims file be returned to the examiner who provided the June 2010 VA examination for an updated opinion on the basis of any additional evidence received.

In a June 2012 supplemental statement of the case (SSOC), the AMC continued to deny the Veteran's claim.  In October 2012, the Veteran submitted a VA Form 9 in which he requested an additional hearing before the Board at the local RO "because of incorrect entries on [his] most recent supplemental statement of the case."  
The Board acknowledges the Veteran's complaint regarding inaccuracies in the SSOC and finds an additional hearing is warranted in this case.  Therefore, the appeal must be remanded so that he can be scheduled for a personal hearing before the Board to be held at the local RO as requested.  38 C.F.R. § 20.704 (2012). 

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for an in-person hearing before a VLJ at the Atlanta RO.  Notify him of the date and time of the hearing in accordance with 38 C.F.R. § 20.704(b) (2012).  A copy of the notice of that hearing should be placed in the record.  After the hearing is conducted, or if the Veteran withdraws the hearing request or fails to report for the scheduled hearing, the claims file should be returned to the Board in accordance with appellate procedures. 

The Veteran has the right to submit additional evidence and argument on the matter that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board or the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).  



_________________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

